      Case 2:18-cv-02617-DDC-GEB Document 55 Filed 08/19/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS


M.B. and S.E. through their next friend        )
KATHARYN MCINTYRE, et al.,                     )
                                               )
                  Plaintiff(s),                )
v.                                             )
                                               ) Case No. 2:18-cv-02617-JWL-GEB
LAURA KELLY in her official capacity as Kansas )
Governor, et al.,                              )
                                               )
                  Defendant(s).
                                               )
__________________________________________ )


                             JOINT NOTICE OF MEDIATION

       Pursuant to the Scheduling Order, (Doc. 53), the parties provide notice that this case will

be mediated by Kevin M. Ryan, beginning at 9:00 a.m. on October 24, 2019 at the law office of

Barber Emerson, L.C., 1211 Massachusetts Street, Lawrence, Kansas, or such other location as

the parties may later agree. Mr. Ryan’s contact information is as follows:

       Kevin M. Ryan
       Public Catalyst
       99 Wood Avenue South, Ste. 301
       Iselin, NJ 08830
       (732) 710-3950 (Office)
       kevinmichaelryan1967@gmail.com

Counsel will provide Mr. Ryan’s mobile number upon request.
     Case 2:18-cv-02617-DDC-GEB Document 55 Filed 08/19/19 Page 2 of 3




BARBER EMERSON, L.C.                 KANSAS APPLESEED CENTER FOR LAW
                                     AND JUSTICE, INC.

By s/ Terrence J. Campbell           s/ Teresa A. Woody
   Terrence J. Campbell, KS #18377   Teresa A. Woody
   Catherine C. Theisen, KS #22360   KS Bar ID 16949
   Matthew J. Rogers, KS #27667      Larry R. Rute
   Casey E. Forsyth, KS #25008       KS Bar ID No. 8105
   1211 Massachusetts Street         KS District Bar No. 08105
   P.O. Box 667                      Teresa A. Woody
   Lawrence, KS 66044                KS Bar ID 16949
   Tele: (785) 843-6600              211 East 8th Street, Suite D
   Fax: (785) 843-8405               Lawrence, KS 66044
   tcampbell@barberemerson.com       P: (785) 856-0917
   ctheisen@barberemerson.com        twoody@kansasappleseed.org
   mrogers@barberemerson.com         larry@adrmediate.com
   cforsyth@barberemerson.com
   Attorneys for Defendants




                                     2
      Case 2:18-cv-02617-DDC-GEB Document 55 Filed 08/19/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of August, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF System which will send a notice of electronic
filing to all attorneys linked to this case.

                                               s/ Terrence J. Campbell
                                               Terrence J. Campbell




                                                  3
